PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/870,460
Filing Date: 8 May 2020
Appellant(s): Roku, Inc.



__________________
Roku,Inc.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/12/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 07/23/2021.
Status of Claims
2.	Claims 1-20 are pending.
	Claims 1, 8 and 15 have been amended.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (USPPGPub N 20200059692, referred to as Seo), and further in view of Pereira (USPPGPub N 20170201793, referred to as Pereira).
Regarding claims 1, 8 and 15:
A method for use in connection with a content-modification system that includes a content-distribution system and a content-presentation device, the method comprising: 
Seo teaches identifying an upcoming content modification opportunity on an identified channel, (Seo, for ad replacement, the client to insert the replacement ad in place of the existing ad, starting at the first frame of the existing ad, [0007]) wherein the identifying is based on detecting a match between first reference fingerprint data representing an initial portion of a modifiable content-segment and query fingerprint data representing content transmitted by a content-distribution system to a content-presentation device, (Seo, the server compares the fingerprint data with reference fingerprint data representing media content of a known media stream, with a fingerprint match indicating that the media stream, [0036]) wherein the first reference fingerprint data was generated before the query fingerprint data was generated, (Seo, the server have access to reference fingerprint data representing the known media stream, [0037] while receiving the broadcast, could generate a sequence of reference digital fingerprints representing frames of the known media stream before query fingerprint, and in real time as the client plays out the media stream, the client could generate query fingerprints representing frames of that stream and could transmit the query fingerprints to the server for analysis [0037]-[0038]); and 
Seo does not specifically teach responsive to identifying the upcoming content modification opportunity, transmitting to the content-presentation device, second reference fingerprint data that represents content (i) that is more than the initial portion of the modifiable content-segment and (II) that was generated based on one or more characteristics of the content  facilitate the content- presentation device to, at a later time, abort performance of a partially performed content-modification operation related to the identified content modification opportunity. However, Pereira teaches the logo of the channel, the program logos, and opening sequences of the program are used to identify the content/ the initial portion of the modifiable content-segment and scene change detection is utilized on the client content to select frames to perform fingerprinting and correlate to generate reports to support segmentation wherein on a scene change or audio transition/ that was generated based on one or more characteristics of the content  facilitate the content- presentation device to, a determination is made whether this transition is a possible content change. If the transition is not a possible content change, the process 700 returns to step 704/ abort performance of a partially performed content-modification operation related to the identified content modification opportunity. If the transition is a possible content change, the process 700 proceeds to step 706. At step 705, an "expected transition at a given time" is checked for, since it is intended to replace a specific ad which is expected at a given time for typical TV program, [0092], [0057], Fig. 7A, Fig. 9A/ item 907, 908.
Regarding claims 2, 9 and 16:
Seo in view of Pereira teaches the method of claim 1, wherein the second reference fingerprint data represents the entire modifiable content-segment, (Pereira, scene change detection is utilized on the client content to select frames to perform fingerprinting and correlate to generate reports to support segmentation, [0092], [0106], [0117]).
Regarding claims 3, 10 and 17:
Seo in view of Pereira teaches the method of claim 1, wherein the transmitting the second reference fingerprint data occurs while supplemental content is being transmitted to the content-presentation device for use in connection with the content-presentation device performing the content-modification operation, (Pereira, the advertisement replacement occurs before the process of fingerprinting/second fingerprint, Fig. 7A, [0092]).
Regarding claims 4, 11 and 18:
Seo in view of Pereira teaches the method of claim 1, wherein transmitting the second reference fingerprint data comprises transmitting the second reference fingerprint data before the content represented by the second reference fingerprint data is being channeled through any portion of the content- distribution system, (Pereira, At step 703, the client performs continued tracking by verifying the program details from text and logos in the content. At step 704, scene change detection is utilized on the client content to select frames to perform fingerprinting and correlate to generate reports to support segmentation, [0092]/identifying the program/channel before content was sent).
Regarding claims 5, 12 and 19:
Seo in view of Pereira teaches the method of claim 1, further comprising responsive to identifying the upcoming content modification opportunity on the identified channel, identifying a content-presentation device tuned to the identified channel, and wherein transmitting the second reference fingerprint data to the content-presentation device comprises transmitting the second reference fingerprint data to the identified content-presentation device, (Pereira, at step 713, a content query is performed, for example on a search server, to identify current video content playing on the client, [0106], Fig. 7B and after identifying the channel/program tracks the input content fingerprints with the reference, [0106], Fig. 7B).
Regarding claims 6, 13 and 20:
Seo in view of Pereira teaches the method of claim 1, wherein the query fingerprint data is first query fingerprint data, and wherein the content-presentation device is configured to perform a set of acts comprising: receiving the transmitted second reference fingerprint data; detecting a mismatch between at least a portion of the received second reference fingerprint data and at least a portion of second query fingerprint data representing content received by the content-presentation device; and responsive to detecting the mismatch, aborting performance of the partially performed content-modification operation, (Pereira, an initial match is detected and evaluated in step 206. At step 207, the match is verified using more information and signatures such as additional fingerprints, logo information, color descriptors, scene changes. If there is no match, the process 200 returns to steps 203 and then 205 to identify content, [0056], if the tracked content no longer matches reference, it is considered a divergence and is detected at step 215, Fig. 2A).
Regarding claims 7 and 14:
Seo teaches the method of claim 1, wherein the content-modification operation is a content replacement operation, (Seo, client to dynamically replace an ad or other segment of the media content with a replacement ad or with other replacement content, [0005]).
Response to Arguments
4.	Applicant's arguments filed 07/23/2021related to claims 1-20 have been fully considered but are moot in view of the new ground of rejection.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
(2) Response to Argument
A.	Appellant argues in the Appeal brief that: “cited portions of Pereira do not actually disclose the claim: feature at issue. Indeed, paragraph 0057 of Pereira does not mention transmitting fingerprint data to a content- presentation device, let alone mention the other portions of the claim feature at issue” Claims 1, 8 and 15 cite: “transmitting to the content-presentation device, second reference fingerprint data that represents content (i) that is more than the initial portion of the modifiable content-segment and (II) that was generated based on one or more characteristics of the content  facilitate the content- presentation device to, at a later time, abort performance of a partially performed content-modification operation related to the identified content modification opportunity”. Examiner respectfully disagrees with the arguments. Pereira teaches “the incoming video 201 is processed at step 203 to generate fingerprints for the video. …The step 203 also generates reports using audio and video analysis, [0056]-[0057]. The claim language: “second reference fingerprint data that represents content (i) that is more than the initial portion of the modifiable content-segment”, Examiner interpreted identifying the starting time of replacing the advertisement as fingerprint for the initial portion of the modifiable content-segment wherein the modifiable content-segment are replaced advertisement as cited in paragraphs [0092], [0057], Fig. 7A, Fig. 9A/ item 907, 908   and Step 905 eventually identifies that a scene change event is within the target range of the start of the selected advertisement to be replaced, [0122]. The cited frame and color and audio signatures are interpreted as fingerprints. Claim continues citation that: “…second reference fingerprint data that represents content … and (ii) that was generated based on one or more characteristics of the content. Because the characteristics of the contents are not claimed, Examiner interpreted that characteristics of the content are color, audio signature or specific time for replacement as in step 705 "expected transition at a given time" is checked for, since it is intended to replace a specific ad which is expected at a given time for typical TV program.
B.	Appellant argues in the Appeal brief that: “paragraph 0092 of Pereira does not mention transmitting fingerprint data to a content-presentation device, let alone mention the other portions of the claim feature at issue. Notably, the paragraph 0092 mentions fingerprints only three times. First, i states that “‘the process cannot rely only on fingerprints since nee exist for a non-recorded broadcast segment.” Second, it states that “[alt step 704, scene change detection is utilized on the client content to select frames to perform fingerprinting and correlate to generate reports to support segmentation.” And third, it states that “At step 706, with multiple fingerprint methods verifies whether the expected content matches the content in the client buffer which may not necessarily be played out.” Examiner respectfully disagrees with the arguments. Pereira teaches that: “The terms fingerprint and signature may be used interchangeably.” Therefore, the word signature(s) can be counted 58 times in the Pereira reference. Therefore, the number of the specific word is not a presentation of correct or incorrect rejection. Examiner cited paragraph 92 which explained the flowchart in Fig. 7A. This flatware prescribes how to find a place for advertisement insertion or replacement. One of the methods is to find a specific frame with color which is fingerprint or audio signature/fingerprint. According to Wikipedia definition: “the Video fingerprinting or video hashing are a class of dimension reduction techniques in which a system identifies, extracts, and then summarizes characteristic components of a video as a unique or a set of multiple perceptual hashes, enabling that video to be uniquely identified”. Therefore fingerprinting is characteristic components of a video as a unique. Therefore the color descriptor of the frame, scene changes [0056], audio signature all are fingerprints.
C.	Appellant argues in the Appeal brief that: “Because none of the cited portions of Pereira actually teaches the claim 1 feature of “responsive to identifying the upcoming content modification opportunity, transmitting to the content-presentation device, second reference fingerprint data that represents content (i) that is more than the initial portion of the modifiable content-segment and (ii) that was generated based on one or more characteristics of the content, to facilitate the content-presentation device to, at a later time, abort performance of a partially performed content-modification operation related to the identified content modification opportunity,” the Examiner's reliance on those portions of Pereira for this point was fundamentally incorrect. Therefore, the § 103 rejections based on that reliance were i clear error. Examiner respectfully disagrees with the arguments. Examiner explained the position referring to (i) and (ii) above. The limitation: “to facilitate the content-presentation device to, at a later time, abort performance of a partially performed content-modification operation related to the identified content modification opportunity”, Examiner interpreted as “expected transition at a given time” is checked for, since it is intended to replace a specific ad which is expected at a given time for typical TV program, [0092]. In order to replace the advertisement, it needs to be associated with a time-aligned service. In regards to “second reference fingerprint data that represents content (i) that is more than the initial portion of the modifiable content-segment”, Examiner rejected the logo of the channel, the program logos, and opening sequences of the program are used to identify the content/ the initial portion of the modifiable content-segment, abstract. Pereira teaches that: “time aligned identification of segments of multimedia content on a client device”, [0007]; “video segmentation based on partitioning. Fingerprints of incoming multimedia content are generated”, [0009]. Therefore, the fingerprint represents segment or segments/ more than the initial portion of the modifiable content-segment/replacing content, Fig. 2A/items 203 and 205. The applicant’s claims do not show what the difference is between “an initial portion of a modifiable content-segment” and “more than the initial portion of the modifiable content-segment” and how they are comparable. Claim does not clarify what “more than the initial portion of the modifiable content-segment” means. Appellant expected to receive adequate answer/rejection of something that is not clear and not well limited in the claims.  
D.	 Appellant argues in the Appeal brief that: “The Obviousness Rejection of Claim 1 was in Clear Error, Because the Examiner Did Not Articulate Any Reasons with Rational Underpinnings to Support the Conclusion of Obviousness”.  Examiner respectfully disagrees with the arguments. According to the Rational for Obviousness MPEP 2144 - It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). “It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant”. Therefore, the combination of the references disclosed in the office action filed on 08/23/2022 performs all limitations required by the claims. The motivation statement for combining the teaching of Seo and teaching of Pereira is that it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Pereira with the teaching of the second reference fingerprint data that represents content the portion of the modifiable content-segment and replacement content are generated based on characteristics of the content into the invention of Seo for the purpose of finding the right advertisement and the proper place for replacing the advertisement.
E.	Appellant argues in the Appeal brief that: “advisory action dated December 30, 2021 ("Advisory Action”) In the Advisory Action, the Examiner cited the two new paragraphs of Pereira, namely, paragraphs 0052 and 0056. But yet again, these paragraphs da not even mention transmitting fingerprint data to a content- presentation device.
Indeed, paragraph OUS2 merely indicates that a “client or monitoring device” can “perform fingerprinting” and can “utilize fingerprints to identify and segment the incoming video content.” And paragraph 0056 describes ways/situations in which fingerprints can be generated. But in these two paragraphs, there is simply no mention of transmitting fingerprint data to a content-presentation device, let alone doing so responsive to identifying an upcoming content modification opportunity, as recited in claim I. Thus, the Examiner again did not establish that Pereira teaches the claim feature at issue.” Examiner respectfully disagrees with the arguments. Examiner correctly identified in the advisory action additional paragraphs to support the teaching of Pereira regarding limitations:” transmitting to the content-presentation device, second reference fingerprint data”. Pereira teaches in paragraphs 0052: “The client device utilizes fingerprints, content search, and processing of sensed audio and video to identify and segment the incoming video content”. Paragraph 56 explains the flowchart in Fig. 2A, more specifically that the incoming video is processed to receive fingerprints and process the analysis report, see Fig. 2A/item 203. The claim does not specify whether “the second reference fingerprint data” was received separately from the content. In the example in Pereira, the fingerprints are generated from the received/transmitted video. Therefore, the additional paragraphs in the advisory action are correct and helping the Appellant to understand the concept of the reference of Pereira.
Examiner applied the best reference that were found and rejected the best way the invention was understood. The claimed invention is very broad that allows rejection and interpretation to be based on wide range of information.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
Conferees:
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.